Citation Nr: 1035059	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of valley 
fever.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for lymphoma, claimed as 
due to chronic anemia.

5.  Entitlement to service connection for splendectomy, claimed 
as due to chronic anemia.

6.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected right 
biceps tendonitis.

7.  Entitlement to service connection for a right knee disorder 
with total knee replacement, to include as secondary to service-
connected left knee disability.

8.  Entitlement to service connection for carpel tunnel syndrome, 
left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) from 
October 2003 and April 2004 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left 
shoulder disorder, to include as secondary to service-connected 
right biceps tendonitis; service connection for a right knee 
disorder, to include as secondary to his service-connected left 
knee disability; service connection for left wrist carpal tunnel 
syndrome; service connection for anemia; service connection for 
lymphoma, claimed as secondary to anemia; and service connection 
for splendectomy, claimed as secondary to anemia are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At a May 2008 hearing, the Veteran stated that he wished to 
withdraw his claim for service connection for headaches and his 
claim for service connection for valley fever.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met with respect to the claim for service 
connection for headaches and with respect to the claim for 
service connection for valley fever.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Appeals must be withdrawn in writing except for 
appeals withdrawn on the record at a hearing.  Id.  At his May 
2008 hearing the appellant withdrew his appeal for service 
connection for headaches and his appeal for service connection 
for valley fever.  Accordingly, the Board does not have 
jurisdiction to review the appeal for service connection for 
these issues, and these appeals are dismissed.


ORDER

The appeal for service connection for headaches is dismissed. 

The appeal for service connection for valley fever is dismissed.


REMAND

In May 2008, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge at the Anchorage, Alaska RO.  In 
August 2010, the Veteran was issued correspondence informing him 
that the Veterans Law Judge who conducted the May 2008 hearing 
was no longer employed with the Board, and that the Veteran had a 
right to another Board hearing.  Per documentation received in 
September 2010, the Veteran requested another Travel Board 
hearing.  Thus, a remand is necessary to afford the Veteran a 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the Veteran for a 
Travel Board hearing at the Anchorage, Alaska 
RO.  Once the hearing is conducted, or in the 
event the Veteran cancels his hearing request 
or otherwise fails to report, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


